          2:19-cv-02242-CSB-EIL # 25           Page 1 of 2                                           E-FILED
                                                                    Thursday, 06 February, 2020 09:10:06 AM
                                                                                Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

XINGJIAN SUN,                                  )
XING ZHAO, and                                 )       Case No.: 2:19-cv-02242-CSB-EIL
AO WANG,                                       )
                                               )
      Plaintiffs/Counter-Defendants            )
                                               )
     v.                                        )
                                               )
GARY GANG XU,                                  )
                                               )
     Defendant/Counter-Plaintiff               )
                                               )



  MOTION TO DISMISS COUNTER-PLAINTIFF’S COUNTERCLAIMS
   PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)

          1.   Counter-Defendants Xingjian Sun, Xing Zhao, and Ao Wang (collectively,

“Counter-Defendants”), by and through their undersigned attorneys, respectfully move this Court

to dismiss the Counterclaims brought by Counter-Plaintiff Gary Xu (“Counter-Plaintiff”),

through his attorney, in his Answer to the Complaint and Counterclaim filed January 21, 2020

(the “Counterclaims”).

          2.   As detailed in the accompanying Memorandum of Law in Support of Counter-

Defendants’ Motion to Dismiss Counter-Plaintiff’s Counterclaims Pursuant to Federal Rule of

Civil Procedure 12(b)(6) (the “Memorandum”), Counter-Plaintiff has failed to state any claims

for which relief could be granted as his claims are subject to privilege and/or he fails to

adequately allege each element of the claim.




                                                   1
        2:19-cv-02242-CSB-EIL # 25           Page 2 of 2



       3.      Therefore, in view of the facts and the law as set forth in Counter-Defendants’

accompanying Memorandum in support of this Motion, Counter-Defendants respectfully request

that the Court dismiss the Counterclaims in their entirety.




Dated: February 6, 2020

                                                     Respectfully submitted,

                                                     BY:      s/ Dr. Ann Olivarius

                                                     Dr. Ann Olivarius
                                                     McALLISTER OLIVARIUS
                                                     200 Park Avenue, Suite 1700
                                                     New York, New York 10166
                                                     Telephone: (518) 682-6802
                                                     E-mail: aolivarius@mcolaw.com

                                                     Dr. J.F.O. McAllister
                                                     Alison Wilkinson
                                                     Lee Trevis
                                                     McALLISTER OLIVARIUS
                                                     200 Park Avenue, Suite 1700
                                                     New York, New York 10166
                                                     Telephone: (518) 682-6802
                                                     E-mails: jmcallister@mcolaw.com
                                                     awilkinson@mcolaw.com
                                                     ltrevis@mcolaw.com

                                                     Jonathan Little
                                                     ARDC # 6314350
                                                     Jessica Wegg
                                                     ARDC # 6301876
                                                     SAEED AND LITTLE, LLP
                                                     133 West Market Street, No. 189
                                                     Indianapolis, Indiana 46204
                                                     Telephone: (317) 721-9214
                                                     Emails: jon@sllawfirm.com
                                                     jessica@sllawfirm.com

                                                     Counsel for Plaintiffs/Counter-Defendants



                                                 2
